DETAILED ACTION
This Office Action is in response to a communication made on September 12, 2022
Claims 1-8 and 10-13 are pending in the application.
Claim 9 has been cancelled by the Applicant
New claims 11-13 have been added by the Applicant
Claims 1-4, 7 and 10 have been amended by the Applicant
Claims 1-6 and 10-13 contains allowable subject matter. Claims 7-8 would be allowable if the claims are amended to overcome the rejection under 35 USC §101 (see below). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The examiner acknowledges the amendments to the Specification of September 12, 2022 and August 16, 2021.
The examiner withdraws the rejection under 35 USC §101 for Claim 9 as the claim has been cancelled.
Applicant’s arguments to the rejections under 35 USC §103, filed September 12, 2022, have been fully considered and the arguments related to Claims 1-6 and 10-13 are persuasive.
The examiner maintains the rejection under 35 USC §101 for Claims 7-8. 
The Applicant argues on page 10 that “The controller is a structural element and is recited as being configured to be connected to at least one of the edge host device and the user terminal and to control the offloading of data. These are both structural characteristics of the controller.” The examiner respectfully disagrees. The controller is configured to connect to the host or terminal is not persuasive as the controller can be implemented as purely software.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  
Regarding Claim 7: Claim 7 is directed towards software per se, since the claimed invention is directed towards the “controller” and what it is adapted to do. However, there are no structural limitations for the controller and all of those operations can be implemented as software.
Regarding Claim 8: Claim 8 is directed towards software per se, because it has a user terminal only which includes the controller of claim 7 which has scope including just the software functionality.

Allowable Subject Matter
Claims 1-6 and 10-13 contains allowable subject matter. Further, Claims 7-8 would be allowable if the claims are amended to overcome the rejection under 35 USC §101.
The following is an examiner’s note: 
Regarding claim 1 (and its dependent claims 2-6 and 11-13): 
“A method for offloading calculation tasks between a user terminal and an edge host device in a communication network according to a multi-access edge computing technique, including steps of: offloading data necessary for execution of the calculation from the user terminal to the edge host device, and transmitting data resulting from the calculation carried out by the edge host device, from the edge host device to the user terminal, the offloading of data being controlled on the basis of a criterion of energy efficiency” is disclosed in citer prior art by Wang;
“wherein the offloading of data is further controlled by a criterion of minimization of exposure of a user of the user terminal to electromagnetic fields, a value of exposure of the user to electromagnetic fields being calculated according to one or more of the following criteria: a measurement of momentary radiofrequency electromagnetic dosimetry or a cumulative dose over a time window, the exposure to electromagnetic fields on [[the]] a basis of specific exposure maps, and a sum of exposure of the user or of an identified group of people to electromagnetic fields, this exposure being caused by the user terminal or by other sources of electromagnetic fields close to the user terminal.” is disclosed in citer prior art by Nolan; however Nolan does not show “a criterion of minimization of exposure of a user of the user terminal to electromagnetic fields”. In related prior arts, Badic (US Patent No. 10,812,124) shows reducing exposure to mobile user by using beamforming when exposure exceeds a maximum threshold specified by MPE/3GPP requirement; Ahnn (US Patent Application Pub. No. 2015/0261274) shows offloading to other devices; Lee (US Patent Application Pub. No. 2016/0105854) shows lowering antenna gain based on distance of the user from the device using capacitance value; Di Pietro (US Patent Application Pub. No. 2020/0281035) shows offloading computational task to edge device to reduce latency etc.; however neither Wang, Nolan, Badic, Ahnn, Lee nor DiPietro show that the offloading of data is further controlled by a criterion of minimization of exposure of a user of the user terminal to electromagnetic fields.
	Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
	Independent claim 10 is allowable for a similar reason. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
RANJAN PANT
Examiner
Art Unit 2458 
/RP/